                               UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF CALIFORNIA


  MILES LEWIS, et al.,                              Case No. 2:16-cv-01745-VC
                 Plaintiffs,
                                                    ORDER RE JOINT STATUS REPORT
          v.
                                                    Re: Dkt. No. 124
  COUNTY OF COLUSA,
                 Defendant.



       By May 17, 2019, the parties are directed to file (1) an explanation for what they plan to

do with any ultimately uncashed checks; and (2) an explanation for why the plaintiffs Janice

Bell, Irma Cull, Paul Rainsbarger, Jamie Sachs, Kristen Simmons, and Paul Spencer were

deemed to fall outside of the collective action. See Dkt. No. 123.

       IT IS SO ORDERED.

Dated: May 10, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
